UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6395 Dreyfus New York Municipal Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Municipal Cash Management October 31, 2014 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.07 11/7/14 2,100,000 a 2,100,000 Amherst, GO Notes, BAN 1.00 11/13/14 20,145,702 20,150,671 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.20 11/7/14 8,730,000 a 8,730,000 Chemung County Industrial Development Agency, IDR (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.20 11/7/14 170,000 a 170,000 Clarkstown Central School District, GO Notes, TAN 1.00 11/5/14 12,600,000 12,601,257 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.05 11/7/14 4,945,000 a 4,945,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.05 11/7/14 4,350,000 a 4,350,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1162) (Westchester County Industrial Development Agency, IDR (Ardsley Housing Associates, LLC Facility)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 11/7/14 20,000,000 a,b,c,d 20,000,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.12 11/7/14 1,720,000 a 1,720,000 Franklin County Civic Development Corporation, Revenue (Alice Hyde Medical Center Project) (LOC; HSBC Bank USA) 0.05 11/7/14 3,300,000 a 3,300,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.20 11/7/14 1,390,000 a 1,390,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.09 11/7/14 5,665,000 a 5,665,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.12 11/7/14 1,895,000 a 1,895,000 Maybrook, GO Notes, BAN (Sewer System Improvements) 1.25 6/18/15 6,000,000 6,032,035 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 3.00 11/1/14 500,000 500,075 Metropolitan Transportation Authority, Transportation Revenue (Eagle Series 2014-0042) (LOC; Berkshire Hathaway Assurance Corp. and Liquidity Facility; Citibank NA) 0.06 11/7/14 7,425,000 a,b,d 7,425,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; TD Bank) 0.10 11/6/14 14,000,000 14,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.10 11/7/14 1,875,000 a,c 1,875,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann's Home for the Aged Project) (LOC; HSBC Bank USA) 0.07 11/7/14 8,000,000 a 8,000,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.05 11/7/14 11,100,000 a 11,100,000 New York City, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.04 11/7/14 1,800,000 a 1,800,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.11 11/7/14 3,800,000 a 3,800,000 New York City Housing Development Corporation, MFHR (Soundview Family) (LOC; Wells Fargo Bank) 0.04 11/7/14 8,100,000 a,c 8,100,000 New York City Housing Development Corporation, MFMR (1405 Fifth Avenue Apartments) (LOC; Citibank NA) 0.07 11/7/14 9,500,000 a,c 9,500,000 New York City Housing Development Corporation, MFMR (Bruckner by the Bridge) (LOC; FHLMC) 0.05 11/7/14 10,000,000 a,c 10,000,000 New York City Housing Development Corporation, MFMR (Las Casas Development) (LOC; Bank of America) 0.09 11/7/14 1,500,000 a,c 1,500,000 New York City Housing Development Corporation, MFMR (Susan's Court) (LOC; Citibank NA) 0.07 11/7/14 13,000,000 a,c 13,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.10 11/7/14 4,450,000 a,c 4,450,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.12 11/7/14 5,755,000 a 5,755,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.08 11/7/14 4,170,000 a 4,170,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 0.17 11/7/14 2,340,000 a 2,340,000 New York City Transitional Finance Authority, Building Aid Revenue (Citigroup ROCS, Series RR II R-14076) (Liquidity Facility; Citibank NA) 0.06 11/7/14 6,250,000 a,b,d 6,250,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/14 205,000 205,053 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.08 11/3/14 7,500,000 a 7,500,000 New York Local Government Assistance Corporation, Senior Lien Revenue, Refunding 5.00 4/1/15 500,000 510,078 New York State Dormitory Authority, Revenue (Blythedale Children's Hospital) (LOC; TD Bank) 0.05 11/7/14 2,900,000 a 2,900,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.05 11/7/14 6,605,000 a 6,605,000 New York State Housing Finance Agency, Affordable Housing Revenue 1.20 11/1/14 200,000 c 200,010 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.06 11/7/14 1,600,000 a,c 1,600,000 New York State Housing Finance Agency, Housing Revenue (80 DeKalb Avenue) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.08 11/7/14 6,000,000 a,c 6,000,000 New York State Housing Finance Agency, Housing Revenue (316 Eleventh Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 11/7/14 11,000,000 a,c 11,000,000 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.04 11/7/14 4,000,000 a,c 4,000,000 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.06 11/7/14 7,000,000 a,c 7,000,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.07 11/7/14 8,375,000 a,c 8,375,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.12 4/1/15 1,370,000 1,370,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 0.25 10/1/15 1,405,000 1,405,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Royal Bank of Canada) 0.09 11/3/14 4,300,000 a,c 4,300,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Royal Bank of Canada) 0.06 11/7/14 17,300,000 a,c 17,300,000 Newburgh City School District, GO Notes, RAN 0.75 2/5/15 7,000,000 7,007,467 North Tonawanda, GO Notes, BAN 1.00 5/7/15 2,500,000 2,505,725 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.20 11/7/14 1,695,000 a 1,695,000 Port Authority of New York and New Jersey, Equipment Notes 0.10 11/7/14 10,500,000 a 10,500,000 RIB Floater Trust (Series 1 WX) (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) (Liquidity Facility; Barclays Bank PLC) 0.06 11/7/14 2,000,000 a,b,d 2,000,000 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.20 11/7/14 2,150,000 a 2,150,000 Sachem Central School District, GO Notes, TAN 1.00 6/26/15 12,000,000 12,060,735 Tonawanda, GO Notes, BAN 1.00 6/11/15 3,241,000 3,252,366 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California Public Employees Retirement System) 0.05 11/7/14 14,510,000 a 14,510,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.08 11/3/14 2,000,000 a 2,000,000 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Trust) 0.20 11/7/14 685,000 a 685,000 Wallkill, GO Notes, BAN 1.25 1/16/15 1,971,000 1,973,569 Watertown, GO Notes, BAN 1.00 4/23/15 2,500,000 2,505,299 West Genesee Central School District, GO Notes, RAN 0.75 12/18/14 5,000,000 5,003,647 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.19 11/7/14 20,000,000 a,c 20,000,000 Total Investments (cost $374,732,987) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2014, these securities amounted to $35,675,000 or 9.5% of net assets. c At October 31, 2014, the fund had $148,200,010 or 39.5% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from housing. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 374,732,987 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Municipal Cash Management By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2014 By: /s/ James Windels James Windels Treasurer Date: December 18, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
